Exhibit 99.1 The Directors Alloy Steel International Inc. Grant Thornton (WA) Partnership 42 Mercantile Way ABN: 17 MALAGA WA 6090 Level 1 10 Kings Park Road West Perth WA 6005 Dear Sirs, PO BOX 570 West Perth WA 6872 T +61 8 9480 2000 ALLOY STEEL INTERNATIONAL INC. F +61 8 9322 7787 E admin@gtwa.com.au W www.grantthornton.com.au We understand that you wish to attach our audit report on the financial statements for the year ended 2007 to the company’s financial statements for the year ended 30 September 2008 to provide evidence that the comparative figures in the 2008 financial statements relating to income and expenditure and cash flows have been audited. We write to confirm that we have no objection to your attaching our audit report dated 14 January 2008 on the 2007 financial statements to the 2008 financial statements for the purpose stated above. Yours faithfully, /s/ J. W.
